Citation Nr: 0836991	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  05-41 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from May 1969 to March 1971.  Service in Vietnam is 
indicated by the evidence of record.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a June 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (the RO) which denied the veteran's 
claim of entitlement to service connection for PTSD.  


FINDING OF FACT

The competent medical evidence does not include a current 
diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for PTSD.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issue on appeal. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated April 8, 2004, including evidence of "a relationship 
between your disability and an injury, disease, or event in 
military service."  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
April 2004 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised in the April 2004 letter that VA would assist him 
with obtaining relevant records from any Federal agency, 
including records from the military and VA Medical Centers.  
The letter also specifically indicated receipt of outpatient 
records from the VA Medical Center in Tomah, Wisconsin.  The 
veteran was also advised in the letter that a VA examination 
would be provided if necessary to decide his claim.  With 
respect to private treatment records, the April 2004 letter 
informed the veteran that VA would make reasonable efforts to 
obtain non-Federal evidence.  Included with the letter were 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, and the letter asked that the veteran 
complete such so that the RO could obtain private records on 
his behalf.  

The April 2004 letter further emphasized: "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It is 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]

The veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b):  
"If there is any other evidence or information that you think 
will support your claim, please let us know. If you have any 
evidence in your possession that pertains to your claim, 
please send it to us.".  See the April 8, 2004 letter, page 
2.  However, the Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  The amendment, which applies to 
applications for benefits pending before VA on, or filed 
after, May 30, 2008, removed the notice provision requiring 
VA to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).  

Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the veteran's 
claim.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and the veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in a March 2006 letter from the RO.  

The Board notes that the veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim in June 2004.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the March 2006 
Dingess letter, the veteran was allowed the opportunity to 
present evidence and argument in response.  The veteran's 
claim was readjudicated in the September and December 2006 
Subsequent Statements of the Case, after the veteran 
submitted more evidence.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) [a timing error may be cured by a new 
VCAA notification followed by a readjudication of the claim].  
The veteran has pointed to no prejudice or due process 
concerns arising out of the timing of the VCAA notice.  

In any event, because the veteran's claim is now being denied 
by the Board, elements (4) and (5) are moot.  The Board 
accordingly finds that there is no prejudice to the veteran 
in the timing of the VCAA notice.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, service medical records and VA outpatient 
records have been associated with the claims folder.  
Additionally, in the April 2004 VCAA letter, the RO requested 
specific details of combat-related incidents.  See the April 
8, 2004 VCAA letter.  The veteran alleged four different 
stressor occurrences; however, he only provided enough 
specific information for the RO to verify one [that he 
experienced sniper fire while stationed at Fire Base Ross in 
Vietnam].

Additionally, the veteran was afforded a VA examination in 
December 2006.   

The Board also observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2007).  
The veteran has been accorded the opportunity to present 
evidence and argument in support of his claim.  He has 
declined the option of a personal hearing.  

Accordingly, the Board will proceed to a decision.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2007).  

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2007).  Where a determination is 
made that the veteran did not "engage in combat with the 
enemy," or the claimed stressor is not related to combat, 
the veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  In such cases, the record must 
contain service records or other credible evidence which 
supports and does not contradict the veteran's testimony.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  See 
Moreau at 395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 
142 (1997).

Analysis

In essence, the veteran contends that he has PTSD related to 
stressful incidents in Vietnam.  

As detailed above, in order for service connection to be 
awarded for PTSD, three elements must be present: (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that a claimed in-service stressor actually 
occurred; and 
(3) medical evidence of a causal nexus between current PTSD 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f) (2007).

First, with respect to element (2) of 38 C.F.R. § 3.304(f), 
credible supporting evidence that a claimed in-service 
stressor actually occurred, the veteran provided a supporting 
statement from an individual who served with him in Vietnam 
that the veteran's unit experienced enemy fire.  See the 
April 2006 statement of K.A. Review of command chronologies 
verify that the veteran's unit underwent ongoing sniper fire 
and harassment by enemy forces.  See the unit command 
chronologies for August and September 1970, pages 15 and 23 
respectively.  The fact that the veteran was assigned to and 
stationed with a unit that was present while such events 
occurred strongly suggests that he was, in fact, exposed to 
the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  Accordingly, the Board 
concludes that element (2) of 38 C.F.R. § 3.304(f) is 
satisfied only as to the veteran's verified sniper fire 
stressor.

Secondly, with respect to element (1) of 38 C.F.R. 
§ 3.304(f), current disability, there is persuasive evidence 
indicating the veteran does not have a current diagnosis of 
PTSD.  A VA examination was conducted on December 7, 2007.  
After reviewing the veteran's entire claims file and 
administering two psychological evaluations, the examiner 
concluded that "the veteran does not meet DSM-IV criteria 
for the diagnosis of posttraumatic stress disorder as a 
direct result of his experiences with snipers in Vietnam."  
See the December 7, 2007 VA examiner's report, page 4.  More 
specifically, the examiner indicated the veteran "denies any 
problems with sleep disturbance, irritability or anger, 
difficulty concentrating, hypervigilance,  or exaggerated 
startle response . . . There was no treatment history of PTSD 
or any apparent need to do so."  See id, pages 4 and 5. 

The Board notes there are a couple of fleeting references in 
VA outpatient records to PTSD; however, there is no 
indication that the examining health care professionals ever 
performed a mental status examination for PTSD, or even 
reviewed the other medical evidence in the claims folder.  
Instead, they seem to have relied on the veteran's own 
statements that he had been diagnosed with PTSD.  Any such 
references to PTSD are entitled to no greater weight than are 
the reports of the veteran himself.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) [the fact that the veteran's 
history is recorded in medical records does not transform it 
into a competent medical opinion]; Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) [generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].   

In September 2008, the veteran's representative argued that a 
"clear" diagnosis of PTSD is not required and that the 
diagnosis only must conform to the standard set by DSM-IV.  
See the September 15, 2008 Appellant's Brief, pages 2 and 3.  
This is correct.   The wording of 38 C.F.R. § 3.304(f) does 
not, in the Board's opinion, eliminate the effect of 
38 C.F.R. § 3.102, discussed above, which requires that the 
evidence be at least in equipoise as to this question.  The 
Board finds that references to PTSD in the outpatient 
treatment reports, based as they are on the veteran's reports 
without any records review or examination are outweighed by 
the thorough evaluation of the December 2007 examiner.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the 
failure of the health care provider to provide a basis for 
his/her opinion goes to the weight or credibility of the 
evidence]; see also Bloom v. West, 12 Vet. App. 185, 187 
(1999) [the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."].  

To the extent that the veteran himself believes that he has 
PTSD, it is now well established that lay persons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as diagnosis, date of onset 
or cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 491, 494-5 (1992) see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The statements offered in support of the 
veteran's PTSD claim by him are not competent medical 
evidence and do not serve to establish the existence of a 
current disability.  

In the absence of any diagnosed PTSD, service connection may 
not be granted.   See Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection cannot be granted if the claimed 
disability does not exist].  Accordingly, element (1) of 
38 C.F.R. § 3.304(f) has not been met for the PTSD claim, and 
it fails on this basis alone.

Finally, for the sake of completeness, the Board will discuss 
the remaining element of 38 C.F.R. § 3.304(f), medical nexus. 
 See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has 
the fundamental authority to decide a claim in the 
alternative].  In the absence of current PTSD, it follows 
that a medical nexus is necessarily lacking also.    

To the extent that the veteran himself contends that a 
medical relationship exists between his claimed PTSD and his 
military service, any such statement offered in support of 
the veteran's claim by him does not constitute competent 
medical evidence and cannot be accepted by the Board.  See 
also Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  

Accordingly, element (3) of 38 C.F.R. § 3.303(f), medical 
nexus, has not been satisfied, and the veteran's claim fails 
on this basis also.



Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection for 
PTSD, as elements (1) and (3) of 38 C.F.R. § 3.304(f) have 
not been met.  Therefore, contrary to the assertions of the 
veteran's representative, the benefit of the doubt rule is 
not for application because the evidence is not in relative 
equipoise.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


